Name: Commission Regulation (EEC) No 358/81 of 11 February 1981 amending Regulation (EEC) No 3265/80 in respect of the quantities of butter intended for export to Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 39/26 Official Journal of the European Communities 12. 2 . 81 COMMISSION REGULATION (EEC) No 358/81 of 11 February 1981 amending Regulation (EEC) No 3265/80 in respect of the quantities of butter intended for export to Poland 3 . The total quantity of butter which may be sold under this Regulation by the German Interven ­ tion Agency shall be limited to 20 000 tons.' 2. In Article 3 ( 1 ), the amount '205 ECU' is replaced by '210 ECU'. 3 . In Article 3 (2), the date '1 February 1981 ' in the first and third subparagraphs is replaced by the date '1 June 1981 '. 4 . In Article 3 (3), the date '1 March 1981 ' is replaced by '1 July 1981 '. 5 . The following Article 9a is inserted : 'Article 9a THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by the Act of Accession of Greece, and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (2), as last amended by Regulation (EEC) No 1272/79 (3), and in particular Article 7a thereof, Whereas, in the context of the supply before 1 July 1981 of 30 000 tonnes of butter by the Community to Poland, Commission Regulation (EEC) No 3265/80 (4), provided for the sale of 10 000 tonnes of butter by the German intervention agency ; whereas, in order to achieve the objective fixed, the quantity to be made available by the German intervention agency should be increased and the United Kingdom inter ­ vention agency should be entrusted with the sale of a further 10 000 tonnes ; Whereas, in order to satisfy a request by the Polish authorities, the time limits fixed in Regulation (EEC) No 3265/80 for taking over and exporting the butter in question should be adapted ; whereas, in respect of the quantities for which no contract of sale has yet been concluded, the export security should be increased, on account of the movement in the market price for butter ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, 1 . The United Kingdom intervention agency shall sell 1 0 000 tonnes of butter bought in in accordance with Article 6 ( 1 ) of Regulation (EEC) No 804/68 , taken into stock as from 1 January 1980 and complying with the requirements fixed in Article 1 (3) (a) (bb) of Regulation (EEC) No 985/68 . 2. The sale by the United Kingdom intervention agency and the exportation of the said butter shall be carried out in accordance with same provisions as those governing the butter sold by the German intervention agency, with the exception of the following detailed provisions : (a) the butter shall be sold, ex coldstore, at a price of 104 ECU per 100 kg. (b) the endorsements which must appear on the packaging of the butter, pursuant to Article 4, shall be as follows : "EEC butter for export to Poland (Regulation (EEC) No 3265/80)" ; Maslo z EWG na wywoz do Polski (Rozporzad ­ zenie (EWG) nr. 3265/80".'HAS ADOPTED THIS REGULATION : Article 1 Article 2 Regulation (EEC) No 3265/80 is hereby amended as follows : 1 . In Article 1 , the text of paragraph 3 is replaced by the following : This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, the provisions of Article 1 (2) shall not concern butter in respect of which the German inter ­ vention agency has concluded a contract of sale before that date. ( ») OJ No L 146, 28 . 6 . 1968 , p. 13 . (2) OJ No L 169, 18 . 7 . 1968 , p . 1 . I3) OJ No L 161 , 29 . 6 . 1979, p . 13 . (4) OJ No L 342, 17 . 12. 1980, p . 28 . 12. 2. 81 Official Journal of the European Communities No L 39/27 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 February 1981 . For the Commission Poul DALSAGER Member of the Commission